This is an application by Albert R. House for supersedeas of a judgment and sentence entered against him by the Criminal Court of Record of Hillsborough County pursuant to the proceedings heretofore had in this Court remanding said House to be therein resentenced. See: State, ex rel. House, v. Mayo, decided December 14, 1935, 122 Fla. 23, 164 Sou. Rep. 673.
Our conclusion is that supersedeas in a situation of this kind is not a matter of right and that no circumstance has been made to appear sufficient to impel this Court to award a supersedeas as a matter within its discretion.
Supersedeas denied.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.